Citation Nr: 9914330	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-29 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to a rating for residuals of a fracture of 
the right proximal phalanx index finger in excess of the 
currently assigned noncompensable rating.

3.  Entitlement to rating for a low back disorder in excess 
of the currently assigned 10 percent rating.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1984 to April 
1987 with subsequent service with the United States Army 
National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied service connection for a 
bilateral knee disorder and granted service connection for 
both residuals of a fracture of the proximal phalanx joint of 
the right index finger and a low back disorder for which an 
initial noncompensable rating and a 10 percent rating were 
assigned, respectively.


FINDINGS OF FACT

1.  The claim for service connection for a bilateral knee 
disorder is not plausible. 

2.  The veteran is right handed.

3.  The service-connected residuals of a fracture of the 
proximal phalanx joint of the right index finger is well-
healed with some mild limitation of motion of the finger and 
no evidence of any favorable or unfavorable ankylosis.

4.  The low back disorder is manifested by subjective 
complaints of pain which radiates into the lower extremities 
with no objective evidence of any limitation of motion, 
muscle spasms or other neurological impairment.





CONCLUSIONS OF LAW

1.  The claim for service connection for a bilateral knee 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The criteria for an evaluation in excess of the currently 
assigned noncompensable rating for the service-connected 
residuals of a fracture of the proximal phalanx joint of the 
right index finger have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.71a, 
Diagnostic Code 5225 (1998).

3.  The criteria for an evaluation in excess of the currently 
assigned 10 percent rating for the service-connected low back 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§  38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Codes 5292, 5293 and 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998). ).  For individuals on inactive duty for 
training, service connection may be granted only for 
injuries, not disease, incurred or aggravated in the line of 
duty.  38 U.S.C.A. §§ 101(24), 1110, 1131 (1998).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (1998).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.

The Board notes that if a disorder is a specified chronic 
disease, service connection may be granted if it is 
manifested to a degree of 10 percent within the presumptive 
period following separation from service; the presumptive 
period for arthritis is one year.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

The initial question which must be answered in this case, 
however, is whether the veteran has presented evidence of a 
well grounded claim for service connection for a bilateral 
knee disorder.  The veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual" that a claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  A well grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107]."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93.  The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  A claim for secondary service 
connection, like all claims, must be well-grounded.  Reiber 
v. Brown, 7 Vet. App. 513 (1995).

The United States Court of Veterans Appeals (Court) has 
recently indicated that, alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1998).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage v. 
Gober, 10 Vet. App. at 495-97.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) "if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.  

A.  Factual Background 

The veteran essentially contends that he has a bilateral knee 
disorder, which was acquired during service.  

Service medical records are entirely negative for any 
complaints or objective findings relating to the knees. 

A private medical report, dated in October 1995, reflects 
that the veteran was seen for his low back and there were no 
objective findings relating to his knees.

VA medical records, dated in April and May 1997, reflect that 
the veteran was seen for other disorders, to include his 
knees.  In this regard, an April 1997 VA Orthopedic 
examination report reflects that the veteran was then 
employed as a medical clerk at a VA hospital.  It was 
indicated that the veteran had not been placed on profile 
during service.  The veteran indicated that he had painful 
knees during cold weather and that two months previously, his 
right knee became swollen, which he attributed to "wear and 
tear."  The veteran reported that he had not had any 
treatment for his knees and that he did not wear a knee 
brace.  An examination of the knees, to include an X-ray, was 
essentially normal with the exception of some decrease in 
flexion to 135 degrees.  The veteran was diagnosed as having 
a history of bilateral knee pain, without any current 
objective evidence of any residual disability.

During a September 1998 hearing at the RO in Chicago, 
Illinois, the veteran testified that he had a right knee 
disorder a result of service and that he had an arthritic 
type of pain in his knees, on the inner side of the knees and 
under the kneecap.  He related that he took Motrin for the 
pain.  The veteran indicated that he would sometimes have a 
difficult time flexing his knee when he would wake up and 
that he would have to stand up slowly after he sat for a 
prolonged period of time.  The veteran testified that he had 
been removed from his position at the electric company and 
that he was working at odd jobs and for a temporary placement 
agency doing office work.   

VA and private medical reports, dated in January and 
September 1998, reflects that the veteran received treatment 
for disabilities other than his knees.
 
B.  Analysis

While the Board acknowledges the veteran's contention that he 
acquired a bilateral knee disorder during service, the Board 
is of the opinion that service connection for such disability 
is not warranted.  In reaching such conclusion, the veteran 
has submitted no medical evidence linking the claimed 
disability to service or even suggesting the presence of the 
claimed disability subsequent to service.  In this regard, 
the Board observes that during a recent April 1997 VA 
examination, the veteran's knees were essentially negative 
for any chronic pathology or abnormal symptomatology, with 
the exception of slight limitation of flexion in the knees, 
and he was only found to have had a history of bilateral knee 
pain with no evidence of any current residual disability.  In 
summary, in the absence of any clinical evidence of a knee 
disorder during service in addition to any current chronic 
bilateral knee disability, the veteran's claim for service 
connection for such disability is denied. 

The Board observes the veteran's assertions that he has 
acquired a bilateral knee disorder as a result of service.  
However, the veteran is not shown to be competent to offer a 
medical opinion as to the etiology of, or the presence of, 
any bilateral knee disorder, on recent VA examination  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  While a veteran can report 
his symptoms, his statements as to the presence and cause of 
any bilateral knee disorder, must be supported by competent 
medical evidence, not merely allegations.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991).

A well grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim for service 
connection for a bilateral knee disorder.  In the absence of 
competent medical evidence to support the veteran's claim, 
the claim must be denied as not well grounded.  Since his 
claim for service connection for a bilateral knee disorder is 
not well grounded, the VA has no further duty to assist the 
veteran in developing the record to support his claim.  See 
Epps v. Gober, 126 F.3d at 1467-68 ("there is nothing in the 
text of § 5107 to suggest that [VA] has a duty to assist a 
claimant until the claimant meets his or her burden of 
establishing a 'well-grounded' claim").

The Board recognizes that the RO denied the claim for service 
connection for a bilateral knee disorder as not well grounded 
in a September 1997 Statement of the Case and a November 1998 
Supplemental Statement of the Case; and that the Board has 
denied this claim on the same basis as the RO.  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996). 

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim for service connection for a bilateral knee 
disorder well grounded.  As such, there is no further duty on 
the part of the VA under 38 U.S.C.A. § 5103(a) (West 1991) to 
notify the veteran of the evidence required to complete his 
application for service connection for the claimed 
disability.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).

II.  Claims in excess of the originally assigned initial 
ratings

Applicable laws and Regulations

The Board finds that the final two issues listed on the title 
page are, in each instance, well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  That is, the Board finds that 
these claims are plausible.  The Board is also satisfied that 
all relevant facts have been properly developed, and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1996). The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1986).

Service connection is in effect for residuals of a fracture 
of the proximal phalanx joint of the right index finger, for 
which the RO has assigned a noncompensable disability 
evaluation under Diagnostic Code 5225 and a low back 
disability, for which a 10 percent disability evaluation has 
been assigned pursuant to Diagnostic Code 5295.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1996), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other clinical evidence of record pertaining to the history 
of the aforementioned service-connected disabilities.  Where 
there is a question as to which of two evaluations should be 
assigned, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (1998).

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain 
or weakness is demonstrated, and pain or weakness on use is 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59 (1997); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995); VAOPGCPREC No-36-97 (December 12, 
1997).

The veteran's claims for a higher evaluation for his service-
connected residuals of a fracture of the proximal phalanx 
joint of the right index finger and low back disability are 
original claims which were placed in appellate status by a 
Notice of Disagreement (NODs) expressing disagreement with an 
initial rating award.  Furthermore, as held in AB v. Brown, 6 
Vet. App. 35, 38 (1993), "on a claim for an original or an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation 
?."  The distinction between an original rating and a claim 
for an increased rating may be important, however, in terms 
of determining the evidence that can be used to decide 
whether the original rating on appeal was erroneous and in 
identifying the underlying NOD and whether VA has issued a 
Statement of the Case (SOC) or Supplemental Statement of the 
Case (SSOC).  

In regard to the veteran's contention that he is entitled to 
a higher disability rating for at least part of the original 
rating period following the grant of service connection for 
residuals of a fracture of the proximal phalanx joint of the 
right index finger and low back disorder, the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as "staged" 
ratings.  Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 
20, 1999).

A.  Residuals of a fracture of the proximal phalanx joint of 
the right index finger

The veteran's service-connected residuals of a fracture of 
the proximal phalanx joint of the right index finger, are 
rated analogous to ankylosis involving such finger under 
38 C.F.R. § 4.71a Diagnostic Code 5225.  See 38 C.F.R. § 
4.20.  Pursuant to Diagnostic Code 5225, ankylosis of the 
index finger, both favorable and unfavorable, in either the 
major or minor upper extremity, is rated as 10 percent 
disabling, the maximum schedular evaluation for that code.  
38 C.F.R. § 4.71a, Diagnostic Code 5225.  Extremely 
unfavorable ankylosis will be rated as amputation.  
Amputation of the index finger through the middle phalanx or 
at the distal joint, is rated as 10 percent disabling in 
either the major or minor upper extremity.  38 C.F.R. § 
4.71a, Diagnostic Code 5153 (1998).  With only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 cms.) of the median transverse fold of 
the palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable.  Note, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5214 to 5219.

Where the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (1998).

VA medical records, dated in April and May 1997, reflect that 
the veteran was seen for other disorders, to include his 
fracture of the right index finger.  In this regard, an April 
1997 VA Hand, Thumb and Fingers examination report reflects 
that the veteran sustained a fracture of the proximal phalanx 
of the right index finger playing football during service.  
During the examination, the veteran complained of on and off 
pain and stiffness in the right index finger.  He also 
related that he had difficulty writing and holding things 
with his right thumb and index fingers.  On examination of 
the right hand, there was a scar about three centimeters long 
on the medial side of the proximal end of the right index 
fingers.  On range of motion testing of the 
metacarpophalangeal and the proximal interphalangeal joints 
of the index finger, the veteran had extension to zero 
degrees and flexion to 60 degrees, which was without pain.  
The veteran had flexion to 50 degrees of the distal 
interphalangeal joint.  There was no evidence of any swelling 
or deformity of the right thumb.  On range of motion testing 
of the metacarpophalangeal joint of the thumb, the veteran 
had extension to zero degrees, flexion to 45 degrees without 
pain.   The tip of the right thumb was able to approximate 
the fingers and the tips of the fingers, except the index 
finger, could approximate the median transverse fold of the 
palm.  The tip of the index finger was about two centimeters 
away from the median transverse fold of the palm.  The 
pertinent diagnosis was a fracture of the proximal phalanx of 
the right index finger, healed with residual mild limitation 
of motion, status post open reduction with internal fixation. 

During an April 1997 VA Orthopedic examination, the examiner 
indicated that the veteran was right handed and that he had 
fractured his right index finger while playing football 
during service, which was then treated with an open reduction 
and pinning.  On examination of the hands, there was no 
evidence of any deformity.  The veteran was able to make a 
tight fist with each hand and he had a firm grip, 
bilaterally.  The veteran was able to oppose his thumb to all 
fingers and base of the little fingers.  With respect to the 
right index fingers, the veteran had the following degrees of 
flexion: 80 degrees in the proximal joints, 85 degrees in the 
middle joints and 50 degrees in the distal joints.  X-rays of 
the right and left hand (for comparison purposes) revealed an 
old healed fracture of the mid-shaft of the proximal phalanx 
of the right index finger with two surgical screws in the 
mid-shaft of the proximal phalanx.  The veteran was diagnosed 
as having a history of a fracture of the proximal phalanx of 
the right index finger, which was healed with residual 
limitation of motion.  

During a September 1998 hearing at the RO in Chicago, 
Illinois, the veteran testified that he had difficulty 
writing and gripping objects, that he had not had any surgery 
on his right index finger and that he had not been prescribed 
any other treatment, with the exception of Motrin.  He 
related that flexing his right index finger caused pain.  

Concerning the claim for a rating for the service-connected 
residuals of a fracture of the proximal phalanx joint of the 
right index finger in excess of the currently assigned 
noncompensable rating, the veteran has complained of pain, 
stiffness and limitation of motion which affected his ability 
to write and hold objects.  However, when he was examined by 
VA, in April 1997, the right index finger was noted to have 
had only "mild" limitation of range of motion."  Inasmuch 
as the foregoing finding negates any notion that the 
veteran's right index finger is locked in ankylosis, 
disability representative of a compensable rating for such 
service-connected right index finger impairment is, clearly, 
not shown.  Given the foregoing consideration, then, the 
Board concludes, in accordance with the above-stated 
provisions of 38 C.F.R. § 4.31 and without evidence of 
residual impairment commensurate with that necessary for the 
minimal compensable evaluation for his service-connected 
residuals of a fracture of the right index finger fracture 
residuals, that the current noncompensable rating therefore 
is appropriate.  In addition, at no time since the veteran 
filed his original claim for service connection for a 
fracture of the right index finger does the clinical evidence 
reflect a higher rating than the initially assigned 
noncompensable rating.  Therefore, a rating for residuals of 
a fracture of the proximal phalanx joint of the right index 
finger in excess of the currently assigned noncompensable 
rating is not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.20, 4.31 and Part 4, Diagnostic Codes 5299-5225.

When a diagnostic code provides for compensation based on 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1998), which provide for rating functional impairment 
of the musculoskeletal system from pain and weakness, must 
also be considered.  The ratings must adequately portray the 
extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Although there is some limitation of motion in the index 
finger of the right hand and the veteran has complained of 
pain and stiffness which has affected his ability to write, 
he was able to almost touch the palm with his right index 
finger, make a fist and maintain a firm grip  Accordingly, 
the Board finds that the pain and tenderness do not produce a 
functional impairment which would warrant a rating for 
residuals of a fracture of the proximal phalanx joint of the 
right index finger in excess of the currently assigned 
noncompensable rating.

Although the veteran was found to have had a three centimeter 
surgical scar on the right hand on recent VA examination, 
conducted in April 1997, there was no evidence of any 
ulceration, tenderness to palpation or restriction of 
movement of the right hand as a result of the scar.  As such, 
the criteria for a separate 10 percent evaluation under 
Diagnostic Code 7804 for a symptomatic scar have not been 
met.  See 38 U.S.C.A. § 5107(b) (West 1991).  Assignment of 
such an evaluation does not violate the rule against 
pyramiding.  See 38 C.F.R. § 4.14 (1996); Esteban v. Brown, 6 
Vet App. 259, 261 (1994) (permitting separate evaluations for 
separate problems arising from the same injury if they do not 
constitute the same disability or same manifestation under 38 
C.F.R. § 4.14).




B.  Low Back Disorder

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295, a 10 
percent disability evaluation will be assigned for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent evaluation is warranted for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  A 
maximum schedular evaluation of 40 percent will be assigned 
where there is evidence of severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5292, a 10 
percent disability evaluation encompasses situations where 
there is slight limitation of motion of the lumbar spine.  A 
20 percent disability evaluation will be assigned where there 
is moderate limitation of motion of the lumbar spine.  A 40 
percent evaluation, the maximum scheduler evaluation, is 
warranted where there is evidence of severe limitation of 
motion of the lumbar spine. 

In accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5293, a 
10 percent disability evaluation will be assigned where there 
is evidence of mild intervertebral disc syndrome.  A 20 
percent disability evaluation is assigned where there is 
evidence of moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent disability evaluation is 
warranted where there is evidence of severe intervertebral 
disc syndrome with recurring attacks, with intermittent 
relief.  A 60 percent evaluation, the maximum schedular 
evaluation, will be assigned where there is evidence of 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the disease disc, with little intermittent relief.

Service medical records reflect that in November 1984, the 
veteran received treatment for a mild lumbar strain, and in 
July 1985, he was seen for a muscle strain in the left lower 
back.  During a June 1991 periodic examination for the Army 
National Guard, to include a Report of Medical History, the 
veteran's spine was found to have been normal and the veteran 
denied having any recurrent back pain.  

An October 1995 private medical reports reflects that the 
veteran received treatment for lumbar sacral strain and that 
he was restricted not to push, pull or lift objects in excess 
of twenty pounds. 

A VA medical report, dated on April 28, 1997, reflects that 
the examiner indicated having treated the veteran in October 
1996 at the Westside VA Medial Center for low back pain which 
radiated into his lower extremities.  The examiner reported 
that when he examined the veteran's spine in October 1996, 
there was paravertebral muscle tenderness, spasms, limited 
range of motion, and an assessment of lumbosacral strain.  
The examiner reported that the veteran was given Ibuprofen.  

An April 1997 VA orthopedic examination reflects that the 
veteran reported that during the previous year, his 
lumbosacral muscles began to cramp up.  The report indicated 
that the veteran had been treated with physiotherapy and had 
intermittently worn a back brace.  It was noted that the 
veteran took Motrin and muscle relaxers for his back.  On 
examination, the veteran stood erect and walked without a 
limp.  His back was symmetrical and there was no evidence of 
any deformities.  There was no evidence of any tenderness or 
muscle spasms on palpation of the back.  There was no 
limitation of back motion.  Back lengthening was to 4-1/2 
inches when he would bend forward from his hips to 90 
degrees.  Lateral bending was performed and the veteran was 
able to touch his knees and his fingers on each side. There 
was no evidence of any deformity or asymmetry of the lower 
extremities.  The veteran was able to walk on his toes and 
heels, squat well and rise up without any difficulty.  In a 
supine position, straight leg raising was performed to 90 
degrees, bilaterally.  An X-ray of the lumbar spine revealed 
an anomalous first sacral segment which produced six lumbar 
type vertebra.  No degenerative changes were found, but there 
was a pseudoarthrosis on the left.  The veteran was diagnosed 
as having chronically intermittent back pain, due to left 
pseudoarthrosis without any objective evidence of any 
disability.  

A May 1997 VA medical report reflects that the veteran was 
seen at the Westside VA Medical Center for chronic 
intermittent lower back pain with some radiation of pain into 
the left leg.  It was noted that an examination of the lumbar 
spine was unremarkable with the exception of tingling in the 
left toes with straight leg raising on the left. 

A September 1998 chiropractor's report reflects that the 
veteran's back had responded to various types of therapy such 
as, spinal manipulation, electrical stimulation and ultra 
sound with exacerbation and remissions, which were found to 
have been common.

During a September 1998 hearing at the RO in Chicago, 
Illinois, the veteran testified that he had received 
treatment for his lumbar spine from a chiropractor, Dr. Page, 
who had told him that he had a problem in his lower back 
which was pressing up against the sciatic nerve.  He related 
that he also suffered from back spasms in the pelvic area and 
that he was unable to walk the way he would like to as a 
result of limited left leg movement.  He reported that he had 
bought a back brace and performed physical therapy by using a 
large ball and riding a stationary bicycle.

In this case, while the Board observes that the veteran has 
complained of low back pain that radiates into his lower 
extremities and difficulty walking, on recent VA examination, 
conducted in April 1997, there was no objective evidence of 
any disability with the exception of some left 
pseudoarthroses.  Furthermore, it was noted that the veteran 
stood erect, walked without a limp, had no limitation of 
motion of the lumbar spine and no evidence of any muscle 
spasms.  The Board finds that this symptomatology is 
adequately addressed by the assigned 10 percent evaluation, 
which contemplates characteristic pain on motion.  There is 
no evidence of any muscle spasm on extreme forward bending or 
loss of lateral spine motion, unilateral, in the standing 
position.  Id.  Additionally, there is no evidence of such 
functional loss resulting from painful motion as would 
warrant a higher evaluation. See 38 C.F.R. §§ 4.40, 4.45 
(1997); DeLuca v. Brown, 8 Vet. App. 202, 204- 205 (1995).  
Finally, at no time since the veteran filed his original 
claim for service connection for a low back disorder, does 
the clinical evidence reflect an increase in disability 
beyond the initially assigned 10 percent rating. 

The Board has considered all pertinent diagnostic criteria in 
reaching its decision on this claim, but there is no evidence 
of complete bony fixation (ankylosis) of the spine at a 
favorable angle (the criteria for a 60 percent evaluation 
under Diagnostic Code 5286); ankylosis of the lumbar spine at 
a favorable angle (the criteria for a 40 percent evaluation 
under Diagnostic Code 5289); moderate limitation of motion of 
the lumbar spine (the criteria for a 20 percent evaluation 
under Diagnostic Code 5292); or moderate intervertebral disc 
syndrome, with recurrent attacks (the criteria for a 20 
percent evaluation under Diagnostic Code 5293).  Rather, the 
Board finds no basis for an evaluation in excess of 10 
percent for the veteran's chronic lumbosacral strain, and the 
preponderance of the evidence is therefore against the 
veteran's claim for an increased evaluation for this 
disorder.  See 38 C.F.R. § 4.7 (1997).


III.  Consideration for extra-schedular evaluations

The Board's decision in this case is based upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  There is no indication from the record, 
including the lay evidence, that either of the veteran's 
service-connected disabilities has markedly interfered with 
earning capacity or employment status beyond that 
interference contemplated by the assigned evaluations, and 
there also is no indication that these disorders have 
necessitated frequent periods of hospitalization. In the 
absence of such factors, the Board finds no basis for a 
remand for compliance with the procedures for the assignment 
of extra-schedular ratings pursuant to 38 C.F.R. § 
3.321(b)(1) (1997).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Evidence of a well grounded claim of entitlement to service 
connection for a bilateral knee disorder not having been 
submitted, this appeal is denied.

Entitlement to a rating for residuals of a fracture of the 
proximal phalanx joint of the right index finger in excess of 
the currently assigned noncompensable rating is denied.

Entitlement to a rating for a low back disorder in excess of 
the currently assigned 10 percent rating is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

